Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Boutle (US 4,242,464) discloses microporous plastics materials (abstract; col 1 ln 7+). The materials can comprise a microporous layer and a permanent fibrous support (col 6 ln 7-19). The microporous layer can comprise polyamide (col 1 ln 49). The fibers used for the support can comprise polyamide (col 6 ln 23). The microporous layer is formed by mixing a solution of the plastic with microscopic particles of a removable filler, shaping the mixture, and solidifying the plastic while also leaching out the microscopic particles to leave the plastic in microporous form (col 1 ln 9+). Therefore, the size of the filler directly relates to the size of the resulting pores. The filler has diameters of less than 100 microns (col 2 ln 49+). Examples of a microporous layer having a thickness as low as 10 mil (0.254 mm) and example nylon felts having thicknesses of 5 mm and 2.5 mm (col 12 ln 39+; col 8 ln 1+). Boutle is silent regarding thicknesses as claimed and a copolymer material as presently claimed.

Glans (US 5,900,471) discloses polyetheramide copolymers, which are suitable to be formed into a film and applied to textile fabrics (abstract; col 1 ln 8+). The polyamide segments and polyether segments have structures encompassed by formulas (II) and (III) of the present application (col 1 ln 54-col 2 ln 40). Glans, however, is silent regarding a copolymer material according to presently claimed formula (I). While the polyamide segments and polyether segments share some of the features of present formula (I), there is no teaching of an ester linkage between the two segments as claimed either explicitly or implicitly. Also see pages 6-7 of Applicant’s Remarks filed 12/15/2021. Additionally, nothing of record indicates that one skilled in the art would have been motivated to modify the teaching to arrive at the claimed invention.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787